UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant x Filed by a party other than the registrant o Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. o Definitive Additional Materials. x Soliciting Material Under Rule 14a-12. AngioDynamics, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Filed by AngioDynamics, Inc. Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 AngioDynamics Acquisition of Navilyst Medical Conference Call January 31, 2012, 11:30AMET Chairperson: Bob Jones Operator: Thank you for standing by.Welcome to the AngioDynamics Conference Call.During today's presentation, all parties will be in a listen-only mode.Following the presentation, the conference will be opened for questions.If you have a question, please press the star, followed by the one, on your touch-tone phone.If you would like to withdraw your question, please press star, followed by the two.If you are using speaker equipment, please lift the handset before making your selection. I would now like to turn the conference over to Bob Jones from EVC Group.Please go ahead. Bob Jones: Thank you, Operator, and good morning, everyone.Thank you for joining us today for the AngioDynamics conference call to review the Company’s proposed acquisition of Navilyst Medical.The news release announcing the transaction crossed early this morning is available on the AngioDynamics website.With me today are Joe DeVivo, President and Chief Executive Officer of AngioDynamics, and Joe Gersuk, Executive Vice President and Chief Financial Officer. During today’s call, a PowerPoint presentation will accompany management’s remarks.The call and PowerPoint presentation are being webcast.To access, please go to www.angiodynamics.com, click on the Investors section and then click on Events and Presentations.If you are listening via telephone, to view the accompanying presentation slides, navigate to the Live Webcast as noted and choose the non-streaming option to view the slides in conjunction with the live conference call.A replay of the call with the PowerPoint will also be archived on the AngioDynamics website. Before we get started, during the course of this conference call, the Company will make projections or forward-looking statements regarding future events, including the statements about fiscal 2013 revenue, EBITDA and earnings per share, as well as expected future efficiencies expected to be realized through the integration of the Navilyst acquisition by AngioDynamics.Investors are cautioned that forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties that cannot be predicted or quantified and, consequently, the actual performance or results of AngioDynamics may differ materially from those expressed or implied by such forward-looking statements.Such risks and uncertainties include, but are not limited to, the factors described from time to time in AngioDynamics’ reports filed with the SEC, including AngioDynamics’ Form 10-K for the fiscal year ended EVC Group
